Citation Nr: 1220110	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2011, the Board remanded the case for additional evidentiary development.  The case has been returned to the Board for disposition.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's left ankle disability is manifested by limitation of motion that more nearly approximates moderate than marked.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 percent for a left ankle disability are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a February 2007 letter, prior to the rating decision on appeal.
The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the Veteran's service treatment records (STRs).  VA requested in December 2011, pursuant to Board remand, specific private medical records from the Veteran or information and authorization necessary for VA to obtain those records.  To date, VA has not received copies of those medical records requested or information and authorization necessary for VA to obtain those medical records.  VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA further afforded the Veteran an appropriate VA medical examination.  The Board previously reviewed the record, determined that another VA examination was necessary to decide the claim, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded a VA examination in January 2012.  The Board has reviewed the examination report and finds substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

General Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evaluation of the Left Ankle

The Veteran seeks an initial evaluation for left ankle disability in excess of 10 percent.  He reports that his condition is manifested by pain and stiffness along with limitation of motion.  He notes that he was diagnosed with mild arthritis of the left ankle by his private physician.  He further notes that he had fractured his ankle in service, which was worse than a mere ankle sprain.  He argued that his condition will continue to worsen and that a higher evaluation is, therefore, warranted.

His disability is currently rated at the 10 percent disability level under Diagnostic Code 5271, which provides a 10 percent evaluation for moderate limitation of motion and a 20 percent evaluation for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for left ankle disability.  Neither the lay nor the medical evidence more nearly reflects marked limitation of motion of the ankle.

Report of VA examination dated in March 2007 reflects dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 40 degrees with mild pain at the end of flexion and extension.  There was no additional loss of motion or increased pain with repetitive tests.  Likewise, report of VA examination dated in October 2008 reflects dorsiflexion from 0 to 10 degrees without pain and plantar flexion from 0 to 35 degrees with mild pain at the end of the range of motion.  Following 5 repetitions, the pain and range of motion remained the same.  Report of VA examination dated in January 2012 also shows dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 30 degrees with complaints of pain.

In addition to the above, the medical evidence shows no instability or joint effusion, no guarding of motion, no deformity, normal gait, and 5/5 strength in all planes of motion.  The Veteran does not use any brace or assistive device.  Anterior drawer and talar tilt tests were negative.  The medical shows that there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.

The record shows that the Veteran is employed full time as a corrections officer.  In March 2007, the Veteran denied significant difficulty with job performance.  However, he reported in January 2012 that his condition interfered with his job-noting that he has discomfort with standing for prolonged periods or running long distances.

Considering all the evidence the Board finds that the evidence does not more nearly reflect the presence of marked limitation of motion.  38 C.F.R. § 4.7.  The evidence shows significant retained range of motion in all planes, with no additional loss of motion or increased pain with repetitive use, or additional loss of function due to pain, fatigue or lack of endurance.  The fact that the Veteran has a normal gait and no guarding of motion further suggests no more than moderate limitation of motion.

While the Veteran is competent to report that his left ankle disability is worse than presently evaluated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

The Board has further considered whether a higher rating is warranted under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher evaluation is not warranted under any other provision because there is no evidence of ankylosis (frozen joint), or malunion of os calcis or astragalus.  See C.F.R. § 4.71a, Diagnostic Code 5270 (ankylosis), 5272 (subastragalar or tarsal joint ankylosis), 5273 (os calcis or astragalus, malunion of).

Furthermore, there is no basis for a staged rating.  Neither the lay nor the medical evidence reflects that the left ankle disability met the criteria for a higher rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the claim must be denied and there no basis for a staged rating.  There is no doubt to resolve.  Gilbert, supra.

Lastly, the Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial evaluation greater than 10 percent for left ankle disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


